Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00347-CV

                                        Chris RODRIGUEZ,
                                              Appellant

                                             v.
                                          US Home
                                  US HOME OWNERSHIP LLC,
                                          Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CI01511
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 22, 2015

DISMISSED FOR LACK OF JURISDICTION

           On May 6, 2015, the trial court signed a default order granting an application to proceed

with an expedited foreclosure under Texas Rule of Civil Procedure 736. See TEX. R. CIV. P. 736.

On June 4, 2015, the appellant filed a notice of appeal challenging the trial court’s order. On June

23, 2015, the appellee filed a motion to dismiss this appeal for lack of jurisdiction. Thereafter, on

June 29, 2015, we ordered the appellant to show cause by July 14, 2015, why this appeal should

not be dismissed for lack of jurisdiction. No response has been filed.
                                                                                    04-15-00347-CV


        An order granting an application under Rule 736 is not subject to appeal. TEX. R. CIV. P.

736.8(c); Hunter v. Bank of New York Mellon, No. 14-15-00043-CV, 2015 WL 1736341, at *1 (Tex.

App.—Houston [14th Dist.] April 14, 2015, no pet.). Instead, any challenge to a Rule 736 order must

be made in a separate suit in a court of competent jurisdiction. TEX. R. CIV. P. 736.8(c); Hunter,

2015 WL 1736341, at *1. Because a Rule 736 order is not appealable, we lack jurisdiction over this

appeal. See Hunter, 2015 WL 1736341, at *1 (dismissing an attempted appeal from a Rule 736 order

for lack of jurisdiction); Bondyopadhyay v. Bank of New York Mellon, No. 01-14-00478-CV, 2014 WL
6680368, at *1 (Tex. App.—Houston [1st Dist.] Nov. 25, 2014, no pet.) (same).

        Appellee’s motion to dismiss this appeal is granted. This appeal is dismissed for lack of

jurisdiction.

                                                     PER CURIAM




                                               -2-